Citation Nr: 1147444	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  11-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected attention deficit hyperactivity disorder (ADHD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1974 and from November 1977 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issue on appeal.  

The record reflects that there are outstanding treatment records which are potentially pertinent to the claim on appeal.  In this regard, the Veteran has submitted treatment records from the Norwich Vet Center, dated in February 2009, August 2009, and January 2010.  These records reflect that the Veteran first had contact with the Vet Center in December 2008.  The January 2010 record reflects that the Veteran had a very difficult time talking about Vietnam, and it took about eight sessions before he was willing to begin talking about combat.  The Vet Center treatment records currently associated with the claims file, which reflect treatment on three occasions, suggest that additional Vet Center treatment records are available.  As any outstanding records of Vet Center treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

During the September 2011 Board hearing, the Veteran testified that he received mental health treatment from two private psychiatrists, Dr. J.D.R. and Dr. H.C.  No records from these psychiatrists have been associated with the claims file.  On remand, the AMC/RO should attempt to obtain treatment records from these providers.  

Furthermore, the Veteran was most recently afforded a VA mental health examination in May 2010.  Because VA undertook to provide a VA examination to evaluate the service-connected ADHD and anxiety disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The May 2010 VA examiner noted that he did not have the Veteran's claims file to review and there were no electronic files to review.  The examiner also did not provide any rationale for his opinion that the Veteran's service-connected ADHD and anxiety disorder have caused mild social impairment and no vocational impairment.  

Accordingly, to ensure that the record reflects the current severity of the Veteran's ADHD and anxiety disorder, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for ADHD and anxiety disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any outstanding treatment records from the Norwich Vet Center (dated since December 2008), and any treatment records from Dr. J.D.R. and Dr. H.C. (as identified during the September 2011 hearing).

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist) to determine the nature and current level of severity of his service-connected ADHD and anxiety disorder.  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of symptoms attributable to the service-connected ADHD and anxiety disorder.  

The examiner should specifically comment as to whether the Veteran experiences memory loss; depressed mood;  anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should also specifically address the level of social and occupational impairment attributable to the Veteran's ADHD and anxiety disorder.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's ADHD and anxiety disorder, and an explanation of what the score means.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. ZAWADZKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


